Order, Family Court, Bronx County (Robert R. Reed, J.), entered on or about February 13, 2009, which adjudicated appellant a juvenile delinquent after a fact-finding determination that he committed acts *588which, if committed by an adult, would constitute the crime of assault in the third degree, and imposed a conditional discharge for a period of six months, unanimously reversed, as an exercise of discretion in the interest of justice,' and the petition dismissed, without costs.
Family Court improvidently exercised its discretion in adjudicating appellant a juvenile delinquent under the facts of this case. The fact that the term of the conditional discharge has now expired does not moot this appeal (see Matter of Bickwid v Deutsch, 87 NY2d 862 [1995]), as the stigma attached to the juvenile delinquency adjudication remains (see Matter of Daniel W., 56 AD3d 483 [2008]). Concur—Mazzarelli, J.P., Andrias, Saxe, Catterson and Acosta, JJ.